                                   U=        D STAI. D ls= c'
                                                            r Coa T
Case 1:19-cv-20111-FAM Document 14 Entered on FLSD Docket 05/07/2019 Page 1 of 2
                             Soulhern Distrid ofFlorida
                                 casesuaoec ll-c f o zo ï)!cF Am



                             puintiffta)                             FILE'D BY              t-ez     Dc   .




                                                                           MAV
                                                                             , g6 2219
                                                                            ANGELA E NCBLE
      v                      %                       'D                    s
                                                                           CLuJ,J.RoF
                                                                            .
                                                                                   KcUfèS
                                                                                        tàDl
                                                                                        - .-F
                                                                                            s'
                                                                                             FACMI
                                                                                             II X
          @.                                 *



  l



                             Defendautts)


               -   -   - w .v AoJT41  c co-4
                                  JU DFDJCN
                                             .s
                                              wl
       t 5 '# p L m J
                    '(w çL-m         .               pl
                                                      aa- ordefeadauti
                                                                     zzieabovestsledcae,
                        .                        -   o&        a. x      co     .                  ,.
                         4          D4                     ' r 1.                       3               c     D
                                         '

               2-                                    z.a       ) ç       .otx       -        cm                   em
      @ p4-?ow               J g 13 v .               >                                     vo-
       15 - c- m - zo l/(- 64m                             >           x            G % ;1 e -16oD




                                                      1
    Case 1:19-cv-20111-FAM Document 14 Entered on FLSD Docket 05/07/2019 Page 2 of 2




    '




                                                                        <                     >




'



        pu     ,-
                    $   .



                                            Cerfifcate ofSerdc.e

                                                    ceztifytkatoutsi,asts Y- bC l 'akazeccpz
    cfi eforegch g doc= entwasm ailedto:                                      -   -   -   -   -   -

                                                        n= etsl= dacldrcstea)



                                                          /*
             Br                                                   ,
                                                                                          N
                                                                  '           N
              Prluted oztypednam eofFilez                      sigzatzr of er
                                                           '


              Flcri
                  .j
                   '
                    d
                    . aB az Nuczber                            E-mK'addztœs
                                                            e.1
                                                           >


             J boneN= ber                                  FacsM eNz= bez
                               ..            '
             St-eetA dclresa                 'e                 .                                 .

             Ctty,State,Zip Code
